            Case 3:17-cv-02506-JD Document 101 Filed 08/14/19 Page 1 of 2




                      UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           AUG 12 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
ANNE CAMERON CAIN, individually and              No.    19-16265
as representative of the Estate of Alexander
Pinczowski; et al.,                              D.C. No. 3:17-cv-02506-JD
                                                 Northern District of California,
                  Plaintiffs-Appellants,         San Francisco

  v.                                             ORDER

TWITTER, INC.,

                  Defendant-Appellee.

       Appellee’s motion (Docket Entry No. 8) for a stay of appellate proceedings

is granted. The previously established briefing schedule is vacated.

       Appellate proceedings are stayed until issuance of the mandates in Taamneh

v. Twitter, Inc., No. 18-17192, Clayborn v. Twitter, Inc., No. 19-15043, and

Gonzalez v. Google, LLC, No. 18-16700.

       Appellee shall file a status report on November 12, 2019 and every 90 days

thereafter while Taamneh v. Twitter, Inc., Clayborn v. Twitter, Inc., and Gonzalez

v. Google, LLC, are pending.

       Appellant shall notify the court by filing a status report within 7 days of the

issuance of the mandate in Taamneh v. Twitter, Inc., Clayborn v. Twitter, Inc., or

Gonzalez v. Google, LLC.

       Failure to file a status report may terminate the stay of appellate

LK/Pro Mo
            Case 3:17-cv-02506-JD Document 101 Filed 08/14/19 Page 2 of 2




proceedings.

      The briefing schedule will be reset in a future order.

                                                 FOR THE COURT:

                                                 MOLLY C. DWYER
                                                 CLERK OF COURT


                                                 By: Linda K. King
                                                 Deputy Clerk
                                                 Ninth Circuit Rule 27-7




LK/Pro Mo                                 2                                 19-16265
